UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 11-K (Mark One): [ X ] ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the plan year ended December 31, 2001 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 001-14097 A. Full title of the plan and the address of the plan, if different from that of the issuer named below: SAUER-DANFOSS EMPLOYEES SAVINGS AND RETIREMENT PLAN B. Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: Sauer-Danfoss Inc. 2800 East 13th Street Ames, IA 50010 REQUIRED INFORMATION The following plan financial statements, schedules, and reports have been prepared in accordance with the financial reporting requirements of ERISA. 1. Financial
